    Case 18-40513-JMM            Doc 21     Filed 12/07/18 Entered 12/07/18 12:39:19                 Desc Order
                                           Closing Ch.7 Page 1 of 1
                                   UNITED STATES BANKRUPTCY COURT

                                               DISTRICT OF IDAHO


In Re:                                                      )
                                                            )
Pamela S. Richardson                                        )    Case Number:      18−40513−JMM
345 7th Ave N                                               )
Twin Falls, ID 83301                                        )    Chapter Number: 7
                                                            )
Social Security No.: xxx−xx−4499                            )
Employer's Tax I.D. No.:                                    )
                                                            )
                        Debtor                              )
                                                            )
____________________________________________

         ORDER APPROVING TRUSTEE'S REPORT OF NO DISTRIBUTION AND CLOSING CASE


IT APPEARING to the Court that the Trustee in this case has filed a report of no distribution and the Trustee has
performed all duties required in the administration of this estate;

IT IS ORDERED that the report is APPROVED, the Trustee is DISCHARGED from and relieved of the trust; the
surety or sureties thereon are released from further liability thereunder, except any liability which may have occurred
during the time such bond was in effect and the case is CLOSED.

AUDIT NOTICE: If prior to the receipt of this notice, the Bankruptcy Trustee took possession of any money, checks
or other property and that property has not been returned to you, please contact the U.S. Trustee at (208) 334−1300.




                                                                 Stephen W Kenyon
Dated: 12/7/18                                                   Clerk, U.S. Bankruptcy Court
